

Executive Officers
 
Exhibit 10.3
(Double Trigger)
 
 



Archer-Daniels-Midland Company
2009 Incentive Compensation Plan


Restricted Stock Unit Award Terms and Conditions


These Terms and Conditions are part of a Restricted Stock Unit Award Agreement
(the “Agreement”) that governs a Restricted Stock Unit Award made to you as an
employee of Archer-Daniels-Midland Company (the “Company”) or one of its
Affiliates pursuant to the terms of the Company’s 2009 Incentive Compensation
Plan, as amended (the “Plan”). The Agreement consists of a notice of Restricted
Stock Unit Award that has been provided to you (the “Notice”), these Terms and
Conditions and the applicable terms of the Plan which are incorporated into the
Agreement by reference, including the definitions of capitalized terms contained
in the Plan.


Section 1.    Grant of Restricted Stock Unit Award.  The grant of this
Restricted Stock Unit Award to you is effective as of the Date of Grant
specified in the Notice. This Restricted Stock Unit Award provides you the
number of Restricted Stock Units specified in the Notice, each such Restricted
Stock Unit representing the right to receive one share of the Company’s common
stock.


Section 2.    Rights of the Recipient.


(a)    No Shareholder Rights.  The Restricted Stock Units granted pursuant to
this Award do not entitle you to any rights of a shareholder of the Company’s
common stock.  Your rights with respect to the Restricted Stock Units shall
remain forfeitable at all times by you until satisfaction of the vesting
conditions set forth in Section 3.


(b)    Restrictions on Transfer.  You shall not be entitled to transfer, sell,
pledge, alienate, hypothecate or assign the Restricted Stock Units or this
Award, except that in the event of your death, your estate shall be entitled to
the Shares represented by the Restricted Stock Units.  Any attempt to otherwise
transfer the Restricted Stock Units or this Award shall be void.  All rights
with respect to the Restricted Stock Units and this Award shall be available
only to you during your lifetime, and thereafter to your estate.


(c)     Dividend Equivalents.  As of each date that the Company pays a cash
dividend to the holders of its common stock generally, the Company shall pay you
an amount equal to the per share cash dividend paid by the Company on its common
stock on that date multiplied by the number of Restricted Stock Units credited
to you under this Award as of the related dividend payment record date.  No such
dividend equivalent payment shall be made with respect to any Restricted Stock
Units which, as of such record date, have either been settled as provided in
Section 4 or forfeited pursuant to Sections 5 or 7 below.  Any such payment
shall be made as soon as practicable after the related dividend payment date,
but no later than the later of (i) the end of the calendar year in which the
dividend payment date occurs, or (ii) the 15th day of the third calendar month
after the dividend payment date.


Section 3.    Vesting.  Subject to the provisions of Section 7 below, the
Restricted Stock Units subject to this Award and your right to receive Shares in
settlement thereof shall vest in full on the scheduled vesting date specified in
the Notice, or at such earlier time as may be specified in Section 5 or Section
6 below (the date upon which such vesting occurs being referred to as the
“Vesting Date”).


Section 4.    Settlement of Restricted Stock Units.  Subject to the provisions
of Section 7 below, after any Restricted Stock Units vest pursuant to Section 3
above, the Company shall cause to be


US.108493030.02

--------------------------------------------------------------------------------




issued to you, or to your estate in the event of your death, one share of its
common stock in payment and settlement of each vested Restricted Stock
Unit.  Such issuance shall occur on or before the later of (i) the end of the
calendar year in which the Vesting Date occurs, or (ii) the 15th day of the
third calendar month after the Vesting Date, and you shall have no power to
affect the timing of such issuance.  Such issuance shall be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, shall be subject to the tax
withholding provisions of Section 8 below, and shall be in complete satisfaction
of such vested Restricted Stock Units.  If the Restricted Stock Units that vest
include a fractional Restricted Stock Unit, the Company shall round the number
of vested Restricted Stock Units to the nearest whole unit prior to issuance of
Shares as provided herein.  If the ownership of or issuance of Shares to you as
provided herein is not feasible due to applicable exchange controls, securities
or tax laws or other provisions of applicable law, as determined by the
Committee in its sole discretion, you or your legal representative shall receive
cash proceeds in an amount equal to the Fair Market Value (as of the Vesting
Date) of the Shares otherwise issuable to you, net of any amount required to
satisfy withholding tax obligations as provided in Section 8 below.


Section 5.    Effect of Termination of Service.  If you cease to be an Employee
prior to the Vesting Date other than as a result of your death, Retirement or
Disability, you shall forfeit the Restricted Stock Units. If you cease to be an
Employee as a result of death, then all Restricted Stock Units subject to this
Award and your right to receive Shares in settlement thereof shall immediately
vest in full and the Company shall settle such Restricted Stock Units pursuant
to Section 4 above. If you cease to be an Employee as a result of Retirement or
Disability, then subject to the forfeiture conditions of Section 7 below, the
Restricted Stock Units subject to this Award and your right to receive Shares in
settlement thereof shall continue to vest in accordance with Section 3 above.


Section 6. Change of Control. In the event a Change of Control occurs prior to
the Vesting Date, the following provisions shall apply:


(a)    Termination After a Change of Control. If, within 24 months after a
Change of Control (i) described in paragraphs (a), (d) or (e) of Section 2.7 of
the Plan or (ii) that constitutes a Business Combination as defined in paragraph
(c) of Section 2.7 of the Plan and in connection with which the surviving or
acquiring entity (or its parent entity) has continued, assumed or replaced this
Restricted Stock Unit Award, you cease to be an Employee due either to an
involuntary termination for reasons other than Cause (as defined in Section 6(e)
below) or a resignation for Good Reason (as defined in Section 6(d) below), then
all Restricted Stock Units subject to this Award and your right to receive
Shares in settlement thereof shall immediately vest in full and will be settled
in shares of Company common stock as provided in Section 4 above.


(b)    Award Not Continued, Assumed or Replaced. If this Restricted Stock Unit
Award is not continued, assumed or replaced in connection with a Change of
Control that constitutes a Business Combination as contemplated by clause (ii)
of Section 6(a) above, than all Restricted Stock Units subject to this Award and
your right to receive Shares in settlement thereof shall immediately vest in
full upon the occurrence of the Change of Control and will be settled in shares
of Company common stock as provided in Section 4 above. Unless the Committee
provides otherwise in connection with a Change of Control described in paragraph
(b) of Section 2.7 of the Plan, all Restricted Stock Units subject to this Award
shall vest in full prior to the consummation of the dissolution or liquidation.


(c)    Assumption or Replacement. For purposes of this Section 6, this
Restricted Stock Unit Award will be considered assumed or replaced if, in
connection with the Change of Control transaction and in a manner consistent
with Code Section 409A, either (i) the contractual obligations represented by
this Award are expressly assumed by the surviving or acquiring entity (or its
parent entity) with appropriate


2



--------------------------------------------------------------------------------




adjustments to the number and type of securities subject to this Award that
preserves the intrinsic value of this Award existing at the time of the Change
of Control transaction, or (ii) you have received a comparable restricted stock
unit award that preserves the intrinsic value of this Award existing at the time
of the Change of Control transaction and is subject to substantially similar
terms and conditions as this Award.


(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall have the
meaning specified in your employment agreement with the Company or an Affiliate,
or, if you are not employed pursuant to an employment agreement or are party to
an employment agreement that does not define the term, “Good Reason” shall mean
any of the following events that occurs without your prior written consent:


(i)    you experience a material diminution in your employment duties, authority
or responsibilities as compared to your duties, authority and responsibilities
as in effect during the 90-day period immediately preceding the Change of
Control;


(ii)    you experience a material diminution in your compensation as compared to
your compensation as in effect during the 90-day period immediately preceding
the Change of Control, or as the same may have been increased from time to time
thereafter;


(iii)    you are required to be based at any office or location that is in
excess of 50 miles from the principal location of your work during the 90-day
period immediately preceding the Change of Control; or


(iv)    any action or inaction that constitutes a material breach by the Company
or an Affiliate of any agreement under which you provide services to the Company
or such Affiliate.


Before a resignation by you will constitute a resignation for Good Reason, you
must give the Company or applicable Affiliate a notice of resignation within 30
calendar days of the occurrence of the event alleged to constitute Good Reason.
The notice must set forth in reasonable detail the specific reason for the
resignation and the facts and circumstances claimed to provide a basis for
concluding that such resignation is for Good Reason. Failure to provide such
notice within such 30-day period shall be conclusive proof that you do not have
Good Reason to terminate employment. In addition, Good Reason shall exist only
if the Company or applicable Affiliate fails to remedy the event or events
constituting Good Reason within 30 calendar days after receipt of the notice of
resignation from you.


(e)    Cause. For purposes of this Agreement, “Cause” shall have the meaning
specified in your employment agreement with the Company or an Affiliate, or, in
the case you are not employed pursuant to an employment agreement or are party
to an employment agreement that does not define the term, “Cause” shall mean any
of the following acts by you: (i) embezzlement or misappropriation of corporate
funds, (ii) any acts resulting in a conviction for, or plea of guilty or nolo
contendere to, a charge of commission of a felony, (iii) misconduct resulting in
injury to the Company or any Affiliate, (iv) activities harmful to the
reputation of the Company or any Affiliate, (v) a violation of Company or
Affiliate operating guidelines or policies, (vi) willful refusal to perform, or
substantial disregard of, the duties properly assigned to you, or (vi) a
violation of any contractual, statutory or common law duty of loyalty to the
Company or any Affiliate.


Section 7.    Forfeiture of Award and Compensation Recovery.  


(a)    Forfeiture Conditions. Notwithstanding anything to the contrary in this
Agreement, if (i) you engage in intentional misconduct pertaining to any
financial reporting requirement under the Federal securities laws resulting in
the Company’s being required to prepare and file an accounting restatement


3



--------------------------------------------------------------------------------




with the Securities and Exchange Commission (the “SEC”) as a result of such
misconduct, other than a restatement due to changes in accounting policy, (ii)
there is a material negative revision of a financial or operating measure on the
basis of which incentive compensation was awarded or paid to you, (iii) you
engage in any fraud, theft, misappropriation, embezzlement, or dishonesty to the
material detriment of the Company’s financial results as filed with the SEC, or
(iv) during the term of your employment with the Company and its Affiliates, or
during the period following Retirement or Disability and prior to the Vesting
Date, you breach any non-compete or confidentiality restrictions applicable to
you (including the non-compete restriction in paragraph 7(b) below), then
(x) you shall immediately forfeit this Award and any right to receive Shares
that have not yet been issued pursuant to Section 4 above, and (y) with respect
to Shares that have been issued pursuant to this Award (or the cash value
thereof paid) after the Vesting Date, (A) you shall return such Shares or cash
value to the Company, or (B) if you have sold or otherwise transferred such
Shares during the three-year period preceding the event specified in clauses
(i)-(iv) above, you shall pay to the Company in cash an amount equal to the Fair
Market Value of such Shares as of the Vesting Date (or equal to the cash value
previously paid).
 
(b)    Competition After Retirement or Disability. The Restricted Stock Units
that would otherwise continue to vest after you cease to be an Employee due to
Retirement or Disability as provided in Section 5 above shall continue to vest
only if, prior to the Vesting Date, you do not engage in any activities that
compete with the business operations of the Company and its Affiliates,
including, but not limited to, working in any capacity for another company
engaged in the processing of agricultural commodities, the manufacturing of
biodiesel, ethanol, or food and feed ingredients, or the operation of grain
elevators and crop origination and transportation networks. Prior to the
issuance of Shares, you may be required to certify to the Company and provide
such other evidence to the Company as the Company may reasonably require that
you have not engaged in any activities that compete with the business operations
of the Company and its Affiliates since you ceased to be an Employee due to
Retirement or Disability.


(c)    Compensation Recovery Policy. To the extent that this Award and any
compensation associated therewith is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, this Award and any compensation associated therewith shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 


Section 8.    Withholding of Taxes.  You shall be responsible for the payment of
any withholding taxes upon the occurrence of any event in connection with the
Award (for example, vesting or issuance of Shares in settlement of Restricted
Stock Units) that the Company determines may result in any tax withholding
obligation, including any social security obligation. The delivery of Shares in
settlement of Restricted Stock Units shall be conditioned upon the prior payment
by you, or the establishment of arrangements satisfactory to the Company for the
payment by you, of all such withholding tax obligations. You hereby authorize
the Company (or the Affiliate that employs you) to withhold from salary or other
amounts owed to you any sums required to satisfy withholding tax obligations in
connection with the Award.  If you wish to satisfy such withholding tax
obligations by delivering Shares you already own or by having the Company retain
a portion of the Shares that would otherwise be issued to you in settlement of
the Restricted Stock Units, you must make such a request which shall be subject
to approval by the Company. If payment of withholding tax obligations, or


4



--------------------------------------------------------------------------------




satisfactory payment arrangements, are not made on a timely basis, the Company
may instruct an authorized broker to sell such number of Shares subject to the
Award as are equal in value to the tax withholding obligations prior to the
issuance of any Shares to you.


Section 9.    Securities Law Compliance.  No Shares shall be delivered upon the
vesting of any Restricted Stock Units unless and until the Company and/or you
shall have complied with all applicable federal, state or foreign registration,
listing and/or qualification requirements and all other requirements of law or
of any regulatory agencies having jurisdiction, unless the Committee has
received evidence satisfactory to it that you may acquire such shares pursuant
to an exemption from registration under the applicable securities laws.  Any
determination in this connection by the Committee shall be final, binding, and
conclusive.  The Company reserves the right to legend any Share certificate or
book entry, conditioning sales of such Shares upon compliance with applicable
federal and state securities laws and regulations.


Section 10.    No Rights as Employee or Consultant.  Nothing in this Agreement
or this Award shall confer upon you any right to continue as an Employee or
consultant of the Company or any Affiliate, or to interfere in any way with the
right of the Company or any Affiliate to terminate your service at any time.


Section 11.    Adjustments.  If at any time while this Award is outstanding, the
number of outstanding Shares is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in Section
4.3 of the Plan, the number of Restricted Stock Units and the number and kind of
securities that may be issued in respect of such Units shall be adjusted in
accordance with the provisions of the Plan.


Section 12.    Notices.  Any notice hereunder by you shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Secretary of the Company at the Company’s office at 4666 Faries
Parkway, Decatur, Illinois 62526, or at such other address as the Company may
designate by notice to you.  Any notice hereunder by the Company shall be given
to you in writing and such notice shall be deemed duly given only upon receipt
thereof at such address as you may have on file with the Company.


Section 13.    Construction.  The construction of the Notice and these Terms and
Conditions is vested in the Committee, and the Committee’s construction shall be
final and conclusive. The Notice and these Terms and Conditions are subject to
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan. If there is any conflict between the provisions of the
Notice and these Terms and Conditions on the one hand and the Plan on the other
hand, the provisions of the Plan will govern.


Section 14.     Governing Law.  This Agreement shall be construed and enforced
in accordance with the laws of the State of Illinois, without giving effect to
the choice of law principles thereof.


Section 15.    Binding Effect. This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.




By indicating your acceptance of this Restricted Stock Unit Award, you agree to
all the terms and conditions described above and contained in the Notice and in
the Plan document.




5

